EXHIBIT 10.2 CONFIDENTIAL TREATMENT REQUESTED – CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN SEPARATELY FILED WITH THE COMMISSION. THE OMITTED PORTIONS HAVE BEEN REPLACED WITH “[***].” Change Management Form #6 to Statement of Work #3 Statements of Work (“SOW”): Support.com, Inc. (“Vendor”) Xfinity Home Remote Support, SOW #3 dated March 21, 2014 (“SOW #3”), under Master Services Handling Agreement dated October 1, 2013. PCR No.: Originator:Joy Park Date: April 6, 2015 Department: NCO Phone #: [***] Title: Vice President Locations Impacted: Work From Home Agents Requested Implementation Date: April 22, 2015 Estimated Hours: (LOE) X BillableoNon-Billable Billing Rate/Hour: See below Fixed Fee Cost (if applicable) – N/A Type of Change: Comcast and Vendor agree to revise SOW #3 as set forth below.Unless specifically provided in this Change Management Form, all other terms of SOW #3 remain unchanged. Scope of Change: TMinor (Anything within current contract) oMajor (may require contract amendment) MUST BE REVIEWED BY Business and/or P&L Owner Area(s) of Change Accounting/Payroll Network Data Processing Resource Planning General Facilities Quality Assurance Human Resources Telecom IT/BI Training Operations Recruiting Other: Scope of Services, Hours of Operations The parties for good and valuable consideration, the receipt of which is hereby acknowledged, hereby agree to amend SOW #3 as follows: 1. Section 1.1(c) titled “Language Support” is hereby deleted in its entirety and is replaced with the following: (c)Language Support – Vendor shall provide the Services in English and shall maintain the capacity to provide Services to at least [***]of all calls in Spanish unless otherwise agreed to in writing by the parties through the Change Management process (as defined in Section 13 below). 2. Section 6.4(b) titled “Hours of Operations” is hereby deleted in its entirety and is replaced with the following: (b)Unless otherwise expressly provided herein, Services will be provided to Comcast 24 x 7 (Sunday through Saturday) in English; and 6:00 AM through 11:00 PM MST (Sunday through Saturday) with additional Spanish support (the “Operation Hours”) as forecasted.Notwithstanding the foregoing, Comcast may revise the Operation Hours by providing Vendor with fifteen (15) days prior written notice.Comcast may revise the foregoing Operation Hours to required staffing needs during the ramp-up period. 3. Section 8.3 titled “Overtime Rate” is amended to include the following rate table: Designated Facility (all WFH & CSR Type) Spanish Productive Hour Rate Spanish Overtime Hour Rate Spanish Training Hour Rate CSR Repair Agent [***] [***] [***] Comcast Authorization Comcast Representative’s Signature_/s/ Joy Park Print Name_Joy ParkDate_4/6/15 Support.com Authorization Support.com Representative’s Signature/s/ Greg Wrenn Print Name_Greg WrennDate_4/6/15 *** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION ***
